Barnard, J.
This appeal presents two questions: First. Is the claim made against the administrator one which could be referred under title 3, part 2, chapter 6, section 34, of the Revised Statutes. The statute is very comprehensive, it authorizes the reference to be made of any dis*180puted claim against the estate of any deceased person. It does not exclude equitable claims—it does not limit the reference to legal claims. The supreme court, at general term in the second district, have decided in an important case (Ackerman agt. Congdon, executor, &c., of Ackerman, deceased) that the power to refer under the statute, covers both legal and equitable claims against a deceased person.
Second. Is the evidence sufficient to sustain the judgment ? It is needless to go into a full examination of the American and English cases, on the subject of charging the separate estates of married women. They are very conflicting as to the principles stated, and in the reasoning by which they are supported. The court of appeals have in a late case established that in order to charge the separate estate of a married woman, there must have been an intention to charge the separate estate stated in the contract itself, or the consideration must be one going to the direct benefit of the estate (Yate agt. Dederer, 22 N. Y. R. 450.)
The case shows no evidence that the deceased contracted this debt with the intention to charge her separate estate, stated in the contract. The vital fact necessary to charge her separate estate is wanting. Her subsequent promise to pay the debt out of her separate estate, does not supply the defect of proof in the original contract. From the evidence given she was never liable at all. She must have done enough to charge her separate estate at the time of the contraction of the debt and in the contract, or there is no action against her unless the consideration went to the benefit of the estate directly. Does it ? Did the furnishing of this supper tend in that direction ? It is claimed that because it went directly to her and her children’s benefit, it should be charged on her estate. The rule requires a direct benefit to the estate itself.
I thiulr that the evidence is insufficient to charge the defendant’s estate, and the judgment should be reversed and a new trial granted, with costs to abide event.
*181Concur, W. H. L.